     Case: 1:18-cv-01049 Document #: 166 Filed: 01/02/20 Page 1 of 2 PageID #:29333




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS



LASHAWN EZELL                                        )       Case No. 18 CV 01049
                                      Plaintiff,     )
v.                                                   )       Hon. Judge Kendall
                                                     )
CITY OF CHICAGO, et al.,                             )       Magistrate Judge Cole
                                      Defendants.    )
LAROD STYLES                                         )       Case No. 18 CV 01053
                                      Plaintiff,     )
v.                                                   )       Hon. Judge Dow
                                                     )
CITY OF CHICAGO, et al.,                             )       Magistrate Judge Cole
                                      Defendants.    )
CHARLES JOHNSON                                      )       Case No. 18 CV 01062
                                      Plaintiff,     )
v.                                                   )       Hon. Judge Lee
                                                     )
CITY OF CHICAGO, et al.,                             )       Magistrate Judge Cole
                                      Defendants.    )

                                    NOTICE OF MOTION

        Please take notice that on Thursday, January 9, 2019 at 9:00 a.m. or as soon thereafter
as counsel may be heard, counsel for Plaintiffs shall appear before Judge Kendall in the court
room usually occupied by her at 219 South Dearborn, Chicago, Illinois, and then and there
present Plaintiffs’ Motion to Appoint a Special Representative for the Estates of Defendants
Coughlin and Fine.


Respectfully submitted,

/s/ Tara Thompson                                    /s/ Terence H. Campbell
Counsel for Plaintiff Ezell                          Counsel for Plaintiff Larod Styles
Arthur Loevy                                         Terence H. Campbell
Jon Loevy                                            Jill M. Hutchinson
Tara Thompson                                        COTSIRILOS, TIGHE, STREICKER,
Joshua Tepfer                                            POULOS & CAMPBELL
Katherine Roche                                      33 N. Dearborn, Suite 600
Loevy & Loevy                                        Chicago, IL 60602
311 N. Aberdeen                                      (312) 263-0345
Third Floor
Chicago, Illinois 60607
(312) 243-5900
  Case: 1:18-cv-01049 Document #: 166 Filed: 01/02/20 Page 2 of 2 PageID #:29333




/s/ Maggie Filler
Counsel for Plaintiff Johnson
Locke Bowman
Maggie Filler
MacArthur Justice Center
160 East Grand Avenue, 6th Floor
Chicago, Illinois 60611
(312) 503-0844
(312) 503-0899

Alexa Van Brunt
MacArthur Justice Center
Northwestern Pritzker Law School
375 East Chicago Avenue
Chicago, Illinois 60611
(312) 503-1336

                                      Certificate of Service

       I, Tara Thompson, an attorney, hereby certify that on January 2, 2020, I caused to be
served upon all parties of record a copy of the attached Notice by filing the same through the
Court’s CM/ECF system.

                                                               /s/ Tara Thompson
